DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 2, 4, 5, 7-19, 21 and 24-26 are pending in the application.  Claims 3, 6, 20, 22 and 23 are cancelled.  Claim 26 is newly-added.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/104345, filed 09/06/2018, and claims priority benefit of foreign application CN201710867197.2, filed 09/22/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2021 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula (I) or formula (II), pharmaceutical compositions comprising the compounds, and methods of treatment of cancer and/or inhibiting BET bromodomain activity, comprising administering an effective amount of the compound to a subject in need thereof, are novel and unobvious over the prior art.  The closest prior art is Sueoka (US 5,712,274; cited by Applicants), which (Abstract and throughout) teaches analogous thienodiazepine derivatives meeting the limitations of claim 1, for example the compound of structural formula:  
    PNG
    media_image1.png
    327
    433
    media_image1.png
    Greyscale
.  However, the exclusionary provisos (on p. 3 of 22) of amended claim 1, supported by the original disclosure, exclude this and other similar .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 4, 5, 7-19, 21 and 24-26, renumbered 1-21 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625